SUMMERS, Justice.
Plaintiff, Harvey Fuselier, a citizen and taxpayer residing in Acadia Parish, brought this class action attacking the constitutionality of Act 172 of 1969 which authorizes the State Bond and Building Commission to borrow money and issue bonds therefor, the funds thus derived to be made available to the State Market Commission for a loan to Crowley Grain Drier, Inc. and others. Defendants are the State Market Commission, its Chairman and Secretary; the .State Commissioner of Agriculture and Immigration, an ex-officio member of the Commission; and Crowley Grain Drier, Inc., a business corporation organized under Louisiana law. The suit seeks to enjoin defendants from utilizing bond proceeds to be issued under authority of the Act for the purpose of making a loan to Crowley Grain Drier, Inc.
Defendants filed an exception of no cause of action which the trial court sustained. On appeal to the Third Circuit that court noticed that the State Bond and Building Commission was an indispensable party who should be joined in the action. La.Code Civil Proc. art. 646. The trial court judgment was, therefore, set aside, and the case was remanded to permit the plaintiff to amend his petition to make the State Bond and Building Commission a party. 231 So.2d 652 (La.App.1970).
On remand, by supplemental petition, the State Bond and Building Commission was made party defendant and an exception of no cause of action was again filed by all defendants and maintained by the trial court. A second appeal was taken to the Third Circuit where the trial court judgment was reversed. 238 So.2d 243 (La.App. 1970). We granted certiorari on application of defendants. 256 La. 852, 239 So.2d 357 (1970).
The State Market Commission was created in 1940 (La.R.S. 3:401, et seq.) to implement the constitutional mandate directing the legislature to enact laws fostering agriculture and immigration and preventing the spread of pests and disease injurious to plants and domestic animals. La.Const. art. 6, § 14. Article IV, Section 12-b of the Constitution was adopted in *1891944 to enlarge the power and authority of the Commission, giving that body the authority to make loans as follows:
The State Market Commission shall have the power and authority to lend or underwrite, participate in or guarantee the repayment of twenty-five (25%) per centum of any loan made by any bank, financial institution or Federal agency for the purchase, expansion, improvement or construction of any agricultural plant, which, in the judgment of said Commission, may provide additional facilities for the processing, marketing, distributing or storing of agricultural products of the State, to the end that agricultural products of the state may be better preserved and marketed, and the Legislature is authorized to make such appropriations as it may deem necessary to effectuate the provisions of this paragraph. (Emphasis added.)
Acting upon this authorization the legislature enacted Act 113 of 1944 (La.R.S. 3:410) setting out in broad terms the conditions under which the loan transactions authorized by the constitution would be undertaken. Insofar as pertinent here, the Act provides:
To encourage the construction, expansion, improvement, or betterment of agricultural plants for the processing, marketing, distributing, or storing of agricultural products, the commission may:
(1) Lend or advance to any person, firm, corporation, partnership, or association of this state engaged in the operation of any agricultural plant as is described in this Section, a sum not in excess of twenty-five per centum of the amount to be expended for the expansion, improvement, or betterment of the plant and for any such loan the borrower shall execute a note payable to the commission within such time and on such terms, together with such endorsement and security, as the commission may require.
Thereafter the contested Act 172 of' 1969 (See Appendix) was enacted authorizing the State Bond and Building Commission to borrow money and issue bonds or other obligations in an amount not exceeding two million dollars, the bond proceeds to be made available to the State Market Commission for use in accordance with Act 113 of 1944 (La.R.S. 3:410) as authorized by Article IV, Section 12-b of the Constitution. Included within the Act was a provision that all proceeds of the bonds were to be deposited in the State Treasury by the State Bond and Building Commission to be made available to the State Market Commission to carry out its-purposes under Act 113 of 1944 (La.R.S. 3:410) and Article IV, Section 12-b of the Constitution for certain enumerated projects, included among which was $40,000 for a rice drier at Crowley, Louisiana.
*191Purportedly acting pursuant to the foregoing constitutional and statutory authority, the Commission adopted a resolution on December 13, 1966 approving a loan to Crowley Grain Drier, Inc., in the sum of $40,000 for building a rice drier in Crowley which would cost in excess of $200,000. Proceeds of the bonds to be issued under authority of Act 172 of 1969 were to be used for the purpose.
This is the action which plaintiff Fuselier seeks to restrain, asserting several grounds to support his attack on the constitutionality of Act 172 of 1969 authorizing the borrowing of money and issuance of bonds from which the funds for the loan to Crowley Grain Drier, Inc. are to be derived.
I.
First, plaintiff contends Act 172 of 1969 is unconstitutional, for it transcends the grant of power in Article IV, Section 12-b of the constitution authorizing the legislature to make “appropriations” for the Commission to carry out its purposes. This authorization to make “appropriations” for funds to be used by the Commission does not, it is contended, carry with it an authorization to the legislature to borrow funds and issue bonds for the Commission’s use as Act 172 of 1969 purports to do.
The issue is, therefore, whether the incurring of debt and allocation of bond proceeds under Act 172 of 1969 constitutes an “appropriation” as that word is used in Article IV, Section 12-b, and, further, whether this incurring of debt and allocation of bond proceeds is a “specific appropriation made by law” as required by Article IV, Section 1 of the Constitution requiring that:
No money shall be drawn from the treasury except in pursuance of specific appropriation made by law; nor shall any appropriation of money be made for a longer term than two years. A regular statement and account of receipts and expenditures of all public moneys shall be published every three months, in such manner as shall be prescribed by law.
As we understand the constitutional authorization (La.Const, art. 4, § 12-b), loans made by the State Market Commission- are to be made on the basis of “appropriations” by the legislature. This means, first, that the loan must be made in “pursuance of specific appropriation made by law” (La. Const, art. 4, § 1), that is, the legislature must designate the purpose and amount of each loan with sufficient particularity to properly identify the use to which the funds are to be put. Carso v. Board of Liquidation of State Debt, 205 La. 368, 17 So.2d 358 (1944). In short, an appropriation is the setting apart of public moneys by legislative vote or enactment to be applied to specific objects of public expenditures. Trustees of Rutgers College v. Morgan, 71 N.J.L. 663, 60 A. 205 (1905). *193Thus, an' “appropriation” contemplates that the sums authorized to be paid out by the legislature will be derived from funds in the Treasury of the State at the time it is made. State ex rel. Murray v. Carter, 30 P.2d 700 (Old. 1934) ; State ex rel. Lee v. Hartman, 69 N.M. 419, 367 P.2d 918 (1961); 81 C.J.S., States, § 165. To this extent, therefore, it may be said that Act 172 of 1969 is within the scope of Article IV, Section 12-b, since it designates with particularity the amount and purpose for which the funds are to be used and authorizes withdrawal from the treasury. However, when a constitutional amendment authorizes the legislature to “appropriate” funds for a particular purpose, as the constitutional amendment in question does (La.Const. art. 4, § 12-b), this authorization cannot be translated into a license to incur debt and issue bonds in a manner which is contrary to existing established constitutional standards.
II.
This brings us to the plaintiff’s contention that Act 172 of 1969 is constitutionally infirm, for the Act authorizes the incurring of debt and the issuance of bonds for loans to business corporations owned by private interests contrary to Article IV, Section 2 of the Constitution. Article IV, Section 2, prohibits the legislature from contracting directly, or through any state board or state agency the incurring of ’debt or issuance of bonds involving the dedication of all or any part of the tax revenues imposed and collected by the State, except upon the two-thirds vote of the élected membership of each of the Plouses and then “only if the funds are to be used to make capital improvements, repel invasion or suppress insurrectionThe prohibition, however, shall not apply “to any state board, authority, commission or other state agency empowered by other Constitutional authorization or to any law adopted by the Legislature within the scope of any such other Constitutional authorization.”
At the outset it is quite evident to us that when the constitution prohibits the legislature from incurring debt, except where the funds are to be used for “capital improvements”, the constitution is referring to capital improvements which are, or will become, public property of the State or one of its subdivisions and not capital improvements belonging to business corporations owned by private interests, or other interests. Without any effort to limit the constitutional meaning of capital improvements, we cite some examples which we feel are contemplated by the constitution: construction, enlargement, improvement, repair, and remodeling of public buildings, structures, facilities and other physical improvements at the educational, charitable, correctional, penal or other institutions of the State.
Defendants contend, however, that even if they concede that the loan contemplated *195for Crowley Grain Drier, Inc., is not a “capital improvement” within the meaning of the constitution, the prohibition is subject to exceptions, one of which applies to Act 172 of 1969. The exception relied upon provides that the prohibition against incurring debt shall not apply “to any state board, authority, commission or other state agency empowered by other Constitutional authorization or to any law adopted by the Legislature within the scope of any such other Constitutional authorization.” Thus the argument proceeds, Act 172 of 1969 was enacted within the scope of Article IV, Section 12-b of the Constitution, and therefore it is a law adopted by the legislature on behalf of a state board, authority, commission- or state agency “empowered by other Constitutional authorization” to incur debt contrary to the prohibition contained in Article IV, Section 2.
The fallacy of this argument is readily apparent from the discussion in Part I of this opinion. There it was pointed out that Article IV, Section 12-b, was not an authorization to incur debt and issue bonds to accomplish the purposes of the State Market Commission, it being simply an authorization to the legislature to appropriate funds for that purpose. In explaining that an authorization to the legislature to “appropriate’’ was not an authorization to incur debt and issue bonds, we sought to make it -clear that the incurring of debt and the issuance of bonds was to be accomplished under established constitutional standards. We add now that Article IV, Section 2, is an integral part of these constitutional standards which have been unaffected by Article IV, Section 12-b.
Neither the legislature nor the State Bond and Building Commission, therefore, was “empowered” by Article IV, Section 12-b, to incur debt or issue bonds contrary to the prohibitions contained in Article IV, Section 2. The legislature could not, in consequence, authorize the State Bond and Building Commission by Act 172 of 1969 to incur debt or issue bonds to accomplish the purposes of the State Market Commission, contrary to Article IV, Section 2. Act 172 of 1969 is therefore unconstitutional.
For the reasons assigned, the matter is remanded to the trial court with instructions to issue the injunction prayed for.
SANDERS, J., dissented for the reasons cited by HAMLIN, J.
TATE, J., recused, having participated in Court of Appeal’s consideration.
APPENDIX

Act 172 of 1969:

* * * * * *
Be it enacted by the Legislature of Louisiana:
Section 1. The borrowing of money or funds and the issuing and sale of bonds or *197other obligations by the State Bond and Building Commission, a body politic and corporate, in an amount not to exceed Two Million Dollars ($2,000,000.00) which fund or any part thereof shall from time to time be made available to the State Market Commission to be used by said Commission as provided by Title 3, Section 410, Chapter 5, of the 1950 Revised Statutes of the State of Louisiana (Act 113 of the Regular Session of the Legislature of 1944), and as authorized by Article IV, Section 12-b of the Constitution and as more particularly hereinafter set forth, is hereby authorized.
The State Bond and Building Commission shall have and is hereby granted authority and power to fund into bonds of the State Bond and Building Commission the Fifty-three hundredths (0.53) mill tax, levied upon all taxable property within the State of Louisiana by Act 109 of 1921 as amended (R.S. 47:1704).
The said bonds or other obligations herein authorized to be issued and sold shall be negotiable instruments, and shall be general obligations of the state of Louisiana, for the payment of which the full faith and credit of the state is hereby pledged. Said bonds shall be serial bonds, and shall have such maturities as may be determined and fixed by said Commission, shall be issued in such form and in such sums and denominations as said Commission may determine, but for not less than One Thousand Dollars ($1,000.00) each, and may be registered or payable to bearer at the discretion of said Commission; provided that the total amount of bonds which are hereby authorized to be issued and sold shall not exceed the sum of Two Million Dollars ($2,000,000.00); provided further that said bonds may contain such provisions as may be by said Commission deemed expedient for registration in the name of the holder or for the release thereof from registration; shall be issued at such time or times and with such series designations as may be authorized by said Commission and shall be payable as to principal at such time or times as said Commission may prescribe, beginning not more than four (4) years after date of said bonds and running for a period not to exceed twenty (20) years from date of issue, and the interest on said bonds shall be payable semi-annually at the place or places fixed for payment of the principal and interest by said Commission, and said bonds may be redeemable in inverse order prior to maturity at such redemption premiums, not exceeding two per centum (2%) of the par value of said bonds, as the said Commission shall determine by resolution prior to the issuance of said bonds, and said bonds shall be sold to the highest bidder on sealed proposals at public sale for not less than par and accrued interest after publication of a notice of sale at least once a week for three consecutive weeks, the first notice to appear in *199one or more daily newspapers published in the City of New Orleans and in a financial publication in the City of New York and such other places as may be determined, at least fifteen (15) days prior to the date fixed for the sale of said bonds, reserving to the State Bond and Building Commission the right to reject any and all bids, including the right to readvertise for new bids, in accordance with the provisions herein contained.
So long as any of the bonds issued hereunder are outstanding, the fifty-three hundredths (0.53) mill tax, levied upon all taxable property within the State of Louisiana by Act 109 of 1921, as amended, (R.S. 47:1704), shall continue to be levied and collected and said tax shall primarily be pledged and dedicated to the retirement of said bonds and the payment of interest thereon, and the State Treasurer is hereby authorized and directed to remit from time to time to the State Bond and Building Commission from the avails of said tax amounts sufficient to pay the principal of and interest on bonds or other obligations issued under the provisions of this Act as the principal of said bonds and the interest thereon shall become due and payable and after paying or providing for the payment of the existing bonds maturing in each fiscal year and the interest on said bonds, for the payment of which said tax is hereby pledged and dedicated, the balance, if any; of said avails of the fifty-three hundredths (0.53) mill tax levied upon all taxable property within the State of Louisiana by Act 109 of 1921, as amended, (R.S. 47:1704) over and above the amount required to pay the bonds or other obligations issued hereunder and the interest thereon for the next ensuing year shall be deemed to be surplus revenue and may be credited by the State Treasurer to the State’s General Fund. All of the proceeds derived from the sale of the bonds or other obligations herein authorized, shall be deposited in a special fund in the State Treasury by the State Bond and Building Commission and the State Treasurer shall from time to time make available to the State Market Commission such sums as may be required to carry out the purposes set forth by Title 3, Section 410, Chapter 5 of the Louisiana Revised Statutes of 1950 (Act 113 of the Regular Session of 1944), as authorized by Article IV, Section 12-b of the Constitution for the projects hereinafter enumerated and in the order of priority hereinafter set forth:
1. Feed Pelletizing * * *
2. Rice Drier, Crowley, La. ... 40,000.00
* * * * * *
The Louisiana State Bond and Building Commission is authorized, in adopting a resolution or resolutions authorizing the issuance of bonds or other obligations under the provisions of this Act, to pledge any or all revenues authorized to be *201pledged to the payment of such bonds or other obligations by this Act.
^ Hi *